DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 12 January 2021 is hereby acknowledged. Claims 1, 4-7, 9-12, and 17-34 as amended are pending. All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
New grounds of rejection set forth below are not all necessitated by applicant’s amendment filed on 12 January 2021. For this reason, the present action is properly made non-final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 recites that X may be an alkylene group having 1 to 6 carbon atoms; however, claim 1 requires that X be a .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claim(s) 1, 4-7, 9-12, and 17-34 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/022437 A1 (“Mitsuhashi A”).
The applied reference has a common inventor with the instant application. Based upon the earlier publication of the reference (where the effective filing date of the current pending claims is considered to be 25 April 2017, it constitutes prior art under 35 U.S.C. 102(a)(1). This rejection under 35 U.S.C. 103/102(a)(1) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(1)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(1)(B) if the same invention is not being claimed.
The citations to WO 2017/022437 A1 refer to US Patent Publication No. 2019/0002635, which is the national stage of the PCT application.
	As to claims 1 and 4, Mitsuhashi A teaches perfluoropolyether compounds of the following formulae

    PNG
    media_image1.png
    49
    244
    media_image1.png
    Greyscale
(para. 0010), which meet the general formula of claim 1 as recited. Rf in Mitsuhashi A is defined the same as in the nR63-n (para. 0026), where Y is a divalent organic group, preferably C1-6 alkylene group (para. 0108), which meets the recited definition of –Rd-Y-. R5 in Mitsuhashi A is defined the same as recited for R5 (para. 0024). R6 in Mitsuhashi A is defined the same as R6 as recited (para. 0025). The index n is the same as defined for n in claim 1 (para. 0026). R3 is defined as recited (para. 0027). The indices p, q, and r are defined as recited for claim 1 (paras. 0028-0030), with the sum of p, q, and r being 3 (para. 0116). Rb is defined as –Y-SiR5nR63-n (para. 0031), where Y is a divalent organic group, preferably C1-6 alkylene group (para. 0108), which meets the recited definition of –Rd-Y-. Rc is defined as recited for the corresponding Rc (para. 0032). The indices k, l, and m are defined the same way for the recited corresponding indices (paras. 0033-0035), with the sum of k, l, and m being 3 (para. 0120). Mitsuhashi A requires that at least one q is 2 or 3, most preferably 3 (para. 0117).
	While not exemplified, Mitsuhashi A teaches that X is a di to decavalent organic group (para. 0014), which may contain a –CONR34- group (para. 0064), where R34 corresponds to the definition for R4 as recited (para. 0066). This group also meets the recitation for claim 4 of –R51-CONR4-R52- where R51 and R52 are both single bonds.
	Furthermore, while the exact PFPE group is not exemplified, Mitsuhashi A teaches that PFPE is 

    PNG
    media_image2.png
    18
    241
    media_image2.png
    Greyscale
 (para. 0050), which is the same as the recited PFPE with a, b, c, d, corresponding to recited indices c, d, e, and f, respectively. In a specific embodiment, indices a and b (corresponding to c and d as recited) are 0 to 30, c and d (corresponding to recited e and f) are 1 to 200, 
	As to claim 5, Mitsuhashi A teaches embodiments having alpha and beta both 1 (para. 0059).
	As to claim 6, Mitsuhashi A teaches l as preferably 3 (para. 0123).
	As to claim 7, q is dependent on the presence of Ra in formula 1a, which is optional. Mitsuhashi A teaches l as preferably 3 (para. 0123), which compounds would meet claim 7 because Ra is not present.
	As to claims 9 and 10, Z’ is dependent on the presence of Ra in formula 1a, which is optional. Mitsuhashi A teaches l as preferably 3 (para. 0123), which compounds would meet claim 7 because Ra is not present.
As to claim 11, Mitsuhashi A teaches that Rb is defined as –Y-SiR5nR63-n (para. 0031), where Y is a divalent organic group, preferably C1-6 alkylene group (para. 0108), which includes the recited definition of –Rd-Y- in the recited formula. Furthermore, the examples of Mitsuhashi A include examples using a trimethylene linkage to the silane group (see, e.g., para. 0206), so the use of C1-3 alkylene group is an obvious variation on the formula of Mitsuhashi A.
	As to claim 12, Mitsuhashi A teaches that Rf is preferably a perfluoroalkyl group of 1-16 carbon atoms (para. 0048).
	As to claim 17, Mitsuhashi A teaches the recited range for the Rf-PFPE group (paras. 0125, 0126). 
	As to claim 18, Mitsuhashi A teaches the recited number average molecular weight within the recited range (para. 0126).
	As to claim 19, Mitsuhashi A teaches using the compound as a surface treating agent (para. 0219).

	As to claims 21-27, Mitsuhashi A teaches the same fluorine oil formula (3) as recited by claim 21 may be used (para. 0137-0138). Mitsuhashi A teaches the same fluorine oils (3a) and (3b) as recited by claim 22 (paras. 0140-0141). Mitsuhashi A teaches the fluorine oil (3b) is preferred (para. 0144) as required by claim 23. Mitsuhashi A teaches the recited ratio of formula 1a to 1b to formula 3b is in the recited ratio required by claim 24 (para. 0145). Mitsuhashi A teaches the recited Mn of formula 3a (para. 0148) required by claim 25, where average molecular weight refers to number average molecular weight (para. 0126). Mitsuhashi A teaches the recited Mn ranges for formula 3b (para. 0149) required by claims 26 and 27, where average molecular weight refers to number average molecular weight (para. 0126). As such, the use of the additional components recited by claims 21-27 would be obvious, given that Mitsuhashi A teaches that these are preferred embodiments of the surface treatment agent.
	As to claim 28, Mitsuhashi A teaches coating the agent using solvent (para. 0172, 0207).
	As to claim 29, Mitsuhashi A teaches the coating is antifouling and water repellent (para. 0185), thus the composition is useful as antifouling or waterproof coating agent.
	As to claim 30, Mitsuhashi A teaches vacuum deposition (para. 0146, 0208).
As to claim 31, Mitsuhashi A teaches forming the surface treatment agent in a pellet (para. 0159), and as such, the specific end use of the surface treatment agent of Mitsuhashi A would be obvious to a person of ordinary skill in the art.
As to claims 32, Mitsuhashi A teaches coating on the surface of a base material to form an article (para. 0185, 0208).
.
	
Claim(s) 1, 4-12, 17-22, 25-30, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/038830 A1 (“Hoshino”) in view of WO 2016/084746 A1 (“Mitsuhashi D”).
The citations to Hoshino are to US 2018/0148606, the US continuation of the PCT application which is presumed to be a faithful English version.
The applied reference WO 2016/084746 A1 has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(1). This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(1)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(1)(B). 
The references to Mitsuhashi D are to the US national stage publication US 2017/0342210.
	As to claims 1, 4-6, 11, and 12, Hoshino teaches a perfluoropolyether silane of the general formula 
	
    PNG
    media_image3.png
    32
    177
    media_image3.png
    Greyscale

(paras. 0012-0026), which defines generally a perfluoroalkyl group coupled to a perfluoropolyether group with an organic bridging group to a carbon atom connected to 3 hydrolyzable silane groups. As such, this is the general format of recited formula 1a. To illustrate how Hoshino teaches specific recited details of claim 1, Ex. 16-3 of Hoshino teaches synthesis of the compound 

    PNG
    media_image4.png
    50
    253
    media_image4.png
    Greyscale
(paras. 0510-0514). This compound meets recited formula 1a where Rf is a perfluorinated alkyl group having 3 atoms as required by claims 1 and 12, meets the definition of PFPE where a-d are 0, and the sum of a-f is 44, X is a divalent organic group –C(O)-NH-CH2- (which also meets the formula of claim 4 where R51 and R52 are single bond and R4 is H), alpha and beta are 1 (as required by claims 1 and 5), k and m are 0, l is 3 as required by claims 1 and 6, such that each Rb meets the formula with Rd being a C3 alkylene group, Y being a single bond, such that –RdY- is a C3 alkylene group as required by claim 11, each n is 3, each R5 is a methoxy, thus hydrolyzable group. The remainder of the recited variables are optional.
Hoshino does not exemplify the recited e/f ratio in any PFPE group, where the PFPE ratio in the examples is 1.0; however, Mitsuhashi D teaches perfluoropolyether group containing silane compounds having structures similar to the recited compounds (abstract) for use in water repellency and antifouling layers. The compounds have a PFPE group corresponding to the recited formula in para. 0012, where a and b, corresponding to recited c and d are each 0 to 30, corresponding to recited a and b index being 0, c and d (corresponding to recited e and f) ranging from 1 to 200 each, and in the preferred ranged of c/d (corresponding to e/f) of 0.2 to 0.9, which almost entirely overlaps the recited range of e/f. Mitsuhashi D teaches that having the ratio in the range of 0.2 to 0.85, which is the same range recited for e/f provides slip property and friction durability while maintaining stability (para. 0100). It would, therefore be obvious to a person of ordinary skill in the art to modify the e/f ratio of the compound of Hoshino to the recited range, given that Mitsuhashi D teaches such ratio provides the slip, fraction, and stability properties. 
As to claim 7, q is optional depending on the existence of Ra groups. Since Example 16-3 teaches k is 0, Example 16-3 meets the claim.

	As to claim 9, Z’ is optional and contingent on the existence of Ra groups. Since Example 16-3 teaches k is 0, Example 16-3 meets the claim.
As to claim 10, the groups Rb in Ex 16-3 can also be characterized as each Rd being a C1 or C2 alkylene group, and each Y being a C1 or C2 alkylene group, such that –Rd-Y- is a C3 alkylene group. Z’ is optional and contingent on the existence of Ra groups. Since Example 16-3 teaches k is 0, Example 16-3 meets the claim.
	As to claim 17, Hoshino does not state the Mn of the Rf-PFPE portion of the compound. However, Hoshino reports the Mn of the whole compound of 5400 (para. 0455), where it can be calculated, by removing the end unit, that the Mn of the RfPFPE moiety is approximately 4860, which is within the recited range.
	As to claim 18, Hoshino teaches a Mn of 5400 (para. 0455), within the recited range.
	As to claim 19, Hoshino teaches a surface layer, thus surface treatment (para. 0054).
As to claims 20-22 and 25-27, the discussion of Hoshino with respect to claim 19 is incorporated by reference.
Hoshino teaches that the composition using the compound includes additional fluoroether (fluorine containing oil) compounds (para. 0186), including compound (3) which is composed of fluoroalkylene oxide units with perfluoroalkyl groups at the ends (para. 0217). Furthermore, while not exemplified, Hoshino teaches that the composition may contain a hydrolysis and condensation catalyst (para. 0250), and as such, the addition of such a component to the surface treatment agent of Hoshino would be obvious to a person of ordinary skill in the art. Such a composition would meet the limitations of claims 21, 22, and 25-27 because these limitations are dependent on the optional fluorine oil of claim 
	As to claim 28, Hoshino teaches use of the compound in a solvent, exemplified at para. 0552. 
As to claim 29, Hoshino teaches that the coating is water repellent (waterproofing) (para. 0053).
	As to claim 30, Hoshino teaches the coating is vacuum deposited (para. 0551).
	As to claim 32, Hoshino teaches an article having a substrate (base layer) and a layer of the compound (para. 0253).
	As to claims 33 and 34, Hoshino teaches that the use of the coating can be used on a display, an optical device (para. 0257), and as such, the recited uses are obvious over the teaching of Hoshino.

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/038830 A1 (“Hoshino”) in view of WO 2016/084746 A1 (“Mitsuhashi D”) as applied to claim 20, further in view of WO 2015/166760 (“Mitsuhashi C”).
The references to Mitsuhashi C are to US 2017/044315 A1, which is a US national stage of the PCT application.
Hoshino teaches additional fluoroether (fluorine containing oil) including compound (3) which is composed of fluoroalkylene oxide units with perfluoroalkyl groups at the ends (para. 0217), but does not teach the specific formula (3b) as recited. Mitsuhashi C teaches silane compounds containing perfluoropolyether groups and their use in surface treating agents (abstract), the general formula of which encompasses the specific compounds of the invention, and teaches the use of additional silicone oil, including formula 3b as recited for claim 23 (paras. 0091-0092). Furthermore, Mitsuhashi C teaches a preferable ratio of fluorine containing oil 3b to the perfluoropolyether silane compound of 1:4 to 4:1 (para. 0096), which is within the range required by claim 24. As such, the use of the specific additional .

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/038830 A1 (“Hoshino”) in view of WO 2016/084746 A1 (“Mitsuhashi D”) as applied to claim 19, further in view of WO 2015/166760 (“Mitsuhashi C”).
The references to Mitsuhashi C are to US 2017/044315 A1, which is a US national stage of the PCT application.
As to claim 31, the discussion of Hoshino with respect to claim 19 is incorporated by reference. Hoshino teaches vacuum deposition (para. 0551), but does not teach a pellet of the surface treatment agent. Mitsuhashi C teaches surface treatment agents containing perfluoropolyether silane compounds, and teaches that impregnating pellets is a method used in vacuum deposition of such coating agents (para. 0110), and as such impregnating a pellet with the surface treatment agent of Hoshino is an obvious modification of the deposition process.

Claims 1, 4-7, 9-12, and 17-34 is/are rejected under 35 U.S.C. 103 as being obvious over WO 2018/131656 A1 (“Mitsuhashi E”).
The applied reference has a common inventor and applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of 
The references to Mitsuhashi E refer to the corresponding European application publication EP 3569673 A1.
As to claims 1 and 4-7, Mitsuhashi E teaches a perfluoropolyether group containing silane compounds D1 and D2  

    PNG
    media_image5.png
    65
    404
    media_image5.png
    Greyscale
 (3:5-10). Formulae D1 and D2 meet the recited general formulas 1a and 1b, respectively. Rf2 and Rf1 meet the recited definition of Rf (paras. 3:20-21, 4:29). While the compound as recited is not exemplified, Mitsuhashi E teaches that the PFPE may have the recited general formula (paras . 0035, 0120), and teaches the recited ratio of e/f is preferred for lubricity, friction durability, and stability (para. 0037).
Mitsuhashi E teaches that X5 groups are a single bond or di- to decavalent organic group, and specifically teaches as preferable a number of divalent species 

    PNG
    media_image6.png
    253
    177
    media_image6.png
    Greyscale
having –CONH- or CON(CH3)- or CON(Ph)- groups which meet the definition of –X- where R4 is hydrogen, phenyl, or C1 alkyl (para. 0127). These groups also meet the 
	As such, it would be obvious to prepare a compound of formula D1 and D2 of Mitsuhashi E, using preferred –CONH- groups such that alpha and beta are 1, with preferred values of –RdY- being alkylene groups, with preferred values of l and q being 3, as Mitsuhashi teaches these are all preferred variables for the silane perfluoropolyether group, further using the recited e/f ratio, as taught by Mitsuhashi E to be preferable for lubricity, and stability.
	As to claims 9 and 10, Mitsuhashi E teaches the recited substituents for Z2 (para. 0130), in particular alkylene, which meets the recited formula for Z’ where Re is a lower alkylene group (which could be just C1).
	As to claim 11, Mitsuhashi E teaches that the group , Z3 is preferred to be a C1-6 alkylene group (para. 0137) which overlaps the recited C1-C3 alkylene group, and thus Mitsuhashi E contemplates the use of such a subset of alkylene groups.

	As to claim 17, Mitsuhashi E teaches the recited Mn of the Rf-PFPE moiety (para. 0038).
	As to claim 18, Mitsuhashi E teaches the recited Mn of the compound of 6000 to 10000 (para. 0025), which is within the recited range.
	As to claim 19, Mitsuhashi E teaches a surface treating agent containing the compound (para. 0015).
	As to claim 20, Mitsuhashi E teaches the recited other components including fluorine oil, silicone oil, and catalyst (para. 0187). 
	As to claim 21, Mitsuhashi E teaches a fluorine containing oil having formula (3) (para. 0188), the substituents having the same definition as recited (paras. 0189-0190).
	As to claim 22, Mitsuhashi E teaches the recited formulae 3a and 3b for the fluorine containing oil (para. 0191-0192).
	As to claim 23, Mitsuhashi E teaches the compound of formula 3b is the most preferred component (para. 0196).
	As to claim 24, Mitsuhashi E teaches the recited ratio of formula 3b compound to the perfluoropolyether silane compound (para. 0196).
	As to claims 25-27, Mitsuhashi E teaches that the fluorine oil, such as formula 3a or 3b, has a molecular weight of 1000 to 30000 (par. 0193), which overlaps the recited ranges of 25-27 so as to obtain high surface lubricity. Since number average molecular weight is used for other PFPE compounds in Mitsuhashi E, it is reasonable to presume that this mean molecular weight includes Mn. As such, the compounds of 3a and 3b having the recited number average molecular weight is an obvious modification of the surface agent of Mitsuhashi E.
	As to claim 28, Mitsuhashi E teaches a solvent (para. 0185).

	As to claim 30, Mitsuhashi E teaches the agent may be applied by vacuum deposition (para. 0221).
	As to claim 31, Mitsuhashi E teaches using the composition in a pellet (para. 0225).
	As to claim 32, Mitsuhashi E teaches a base material with a layer of the surface treatment agent thereon (para. 0233).
	As to claim 33, Mitsuhashi E teaches use on optical members (para. 0235).
	As to claim 34, Mitsuhashi E teaches use on a display (para. 0236).

Claims 1, 4-7, 9-12, and 17-34 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/168973 A1 (“Mitsuhashi F”).
The applied reference has a common inventor and applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
	A partial machine translation of WO 2018/168973 A1 is enclosed with this action.
	As to claims 1 and 4-7, Mitsuhashi F teaches perfluoropolyether silane compounds including formula C1 and C2

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
(para. 0007). Mitsuhashi F teaches that Rf corresponds to the recited Rf (para. 0141, para. 0023). While the recited compound is not exemplified, Mitsuhashi F teaches that the PFPE moiety may be the same as recited (para. 0030), with e/f ratio being in the range of 0.2 to 1.5, which substantially overlaps the recited range (para. 0032). Mitsuhashi F teaches this range provides repellency and stability. Mitsuhashi F teaches X4 (corresponding to X) is an organic group, and specifically divalent organic group (para. 0147), such that gamma and gamma’ (corresponding to recited alpha and beta) are 1 as required by claims 1 and 5. Mitsuhashi F teaches specific preferred X4 groups including

    PNG
    media_image8.png
    127
    877
    media_image8.png
    Greyscale
(para. 0149) which include –CONR4- where R4 is hydrogen, C1 alkyl, or phenyl. These also meet the formula of claim 4, where R51 is a single bond, R52 is a C1-6 alkylene group. Rd corresponds to recited Ra group (para. 0152), with Z2 corresponding to –Re-Z’-, preferably C1-C6 alkylene group (para. 0153, 0154). R81 and R83 correspond to and have the same definitions as R1 and R3 (para. 0155, para. 0168), with the maximum number of atoms being 5 (para. 0156). R82 meets the definition of R2 (para. 0159), with Y corresponding to –Rd-Y-, where Y is preferably a C1-C6 alkylene group (para. 0161). Re corresponds to recited group Rb, with R85 and R86 corresponding to R5 and R6, and defined the same, and n defined the same (para. 0172), Y corresponding to recited Rd-Y, with Y preferably a C1-C6 alkylene group (para. 0161). Rf corresponds to Rc (para. 0173), and is defined the same way as recited. Mitsuhashi F teaches that k1, l1, and m2 defined as recited for k, l, and m as recited, l2 is preferably 3 (corresponding to l is 3 as required by claims 1 and 6) (para. 0174, 0177), and p2, q2, and r2 defined in 
As such, it would be obvious to prepare a compound of formula C1 and C2 of Mitsuhashi F, using preferred –CONH- groups such that alpha and beta are 1, with preferred values of –RdY- being alkylene groups, with preferred values of l and q being 3, as Mitsuhashi teaches these are all preferred variables for the silane perfluoropolyether group, further using an e/f ratio, including in the recited range, as taught by Mitsuhashi F to be preferable for lubricity, and stability.
As to claims 9 and 10, Mitsuhashi E teaches the recited substituents for Z2 (para. 0153, 0154), in particular alkylene, which meets the recited formula for Z’ where Re is a lower alkylene group (which could be just C1).
As to claim 11, Mitsuhashi F teaches that the group , Z3 is preferred to be a C1-6 alkylene group (para. 0161) which overlaps the recited C1-C3 alkylene group, and thus Mitsuhashi E contemplates the use of such a subset of alkylene groups.
As to claim 12, Mitsuhashi F teaches the recited preferred Rf group (para. 0025).
As to claim 17, Mitsuhashi F teaches the recited number average molecular weight range of Rf-PFPE (para. 0051).
As to claim 18, Mitsuhashi F teaches the recited number average molecular weight of the compound (para. 0020).
As to claim 19, Mitsuhashi F teaches a surface treating agent with the compound (para. 0001).
As to claim 20, Mitsuhashi F teaches the agent includes a compound containing a noncovalent (unshared) electron pair (para. 0198).
As to claim 21, Mitsuhashi F teaches a fluorine oil of formula (3) (para. 0228) may be contained in the agent.

As to claim 23, Mitsuhashi F teaches the agent preferably contains a compound of formula 1b, corresponding to recited formula 3b (para. 0233).
As to claim 24, Mitsuhashi F teaches the recite ratio of the fluorine oil of formulas 1a/1b (corresponding to 3a/3b) to the perfluoroether silane compound (para. 0233).
As to claim 25, Mitsuhashi F teaches the recited molecular weight of formula 1a (corresponding to 3a) (para. 0234). Since Mitsuhashi F expresses number average molecular weight elsewhere with respect to perfluoropolyether compounds (see paras. 0025, 0051), it is reasonable to presume this refers to number average molecular weight.
As to claims 26 and 27, Mitsuhashi F teaches the recited molecular weight of formula 1b (corresponding to 3b) (para. 0235). Since Mitsuhashi F expresses number average molecular weight elsewhere with respect to perfluoropolyether compounds (see paras. 0025, 0051), it is reasonable to presume this refers to number average molecular weight.
As to claim 28, Mitsuhashi F teaches the use of solvent (para. 0262).
As to claim 29, Mitsuhashi F teaches the agent is suitable for the recited purposes (para. 0248).
As to claim 30, Mitsuhashi F teaches the agent may be applied by vacuum deposition (para. 0260).
As to claim 31, Mitsuhashi F teaches the use of pellets containing the surface treatment agent (para. 0264).
As to claim 32, Mitsuhashi F teaches forming a layer of the surface treatment on a base material (para. 0267).
As to claims 33 and 34, Mitsuhashi teaches a preferred use on an optical material, including a display (para. 0275).

Double Patenting
Claims 1, 4-7, 9-12 and 17-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5-19, and 21-23 of U.S. Patent No. 10,450,413 in view of WO 2016/084746 A1 (“Mitsuhashi D”).
As to claims 1, 4-7, and 11, patented claim 1 recites a perfluoropolyether group containing silane formula 1a, which meets recited formula 1a where alpha and beta are 1 (as required by claims 1 and 5), l is 3 as required by claims 1 and 6, k and m are each 0, n is the same as recited. The definition of the Y groups in patented claim 1 include C1-6 alkylene groups meet the definition of –Rd-Y groups required for Rb groups of claims 1 and 11. The X groups of patented claim 1 include –CONR34-, where R34 is defined in the same manner as corresponding group R4. The same group meets the recitation of claim 4 where R51 and R52 are each single bonds. The compound of claim 1 has no Ra groups, and the requirement of q for claim 7 depends on the optional Ra groups, so the formula meets claim 7. The compound of patented claim 1 has no Ra groups, and the requirement of claims 9 and 10 for Z’ groups that are dependent on the optional Ra is met by patented claim 1. 
Patented claim 2 recites the Rf group required by claim 12. Patented claims 5 and 6 recite the number average molecular weight ranges required by claims 17 and 18, respectively. Patented claim 7 recites the surface treating agent of claim 19. Patented claim 8 recites additional components required by claim 20. Patented claim 9 recites the fluorine containing oil of claim 21. Patented claims 10 and 11 recite the formulas 3a and 3b required by claims 22 and 23. Patented claim 12 recites a ratio within the ratio required by claim 24. Patented claims 13-15 recite the molecular weights required by claims 25-27, respectively. Patented claim 16 recites the solvent required by claim 28. Patented claim 17 recites the properties of claim 29. Patented claim 18 recites vacuum deposition required by claim 30. Patented claim 19 recites the pellet of claim 31. Patented claims 21-23 recites the article required by claim 32, the 
Patented claim 1 recites that PFPE has the same general formula as recited for the pending claims, except that the specific ranges of a, b, c, d, and c/d (corresponding to recited indices c, d, e, f, and e/f) are not specifically recited.  Mitsuhashi D teaches perfluoropolyether group containing silane compounds having structures similar to the recited compounds (abstract; the recited formula of patented claim 1 is a species of the general formula C1 taught by Mitsuhashi D) for use in water repellency and antifouling layers. The compounds have a PFPE group corresponding to the recited formula in para. 0012, where a and b, corresponding to recited c and d are each 0 to 30, corresponding to recited a and b index being 0, c and d (corresponding to recited e and f) ranging from 1 to 200 each, the sum of a, b, c, and d (corresponding to the sum of c, d, e, and f) of and in the preferred ranged of c/d (corresponding to e/f) of 0.2 to 0.9, which almost entirely overlaps the recited range of e/f (para. 0097, 0100, 0377). Mitsuhashi D teaches that having the ratio in the range of 0.2 to 0.85, which is the same range recited for e/f provides slip property and friction durability while maintaining stability (para. 0100). It would, therefore be obvious to a person of ordinary skill in the art to modify the PFPE species, including a PFPE with the recited amounts of c, d, e, and f, including the recited e/f ratio, given that Mitsuhashi D teaches such ratio provides the slip, fraction, and stability properties. 

Claims 1, 4-7, 9-12, and 18-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 5-20 of copending Application No. 16/561,827 in view of WO 2016/084746 A1 (“Mitsuhashi D”). 
As to claims 1, 4-7, and 9-12, copending claim 1 claims the compound having the formula of 1a and 1b where alpha, beta are 1 as required by claims 1 and 5, and l is 3 as required by claims 1 and 6, k 
Copending claim 5 recites the average molecular weight required by claim 18. Copending claim 6 recites the surface treating agent of claim 19. Copending claim 7 recites additional components required by claim 20. Copending claims 8 and 9 recite the compounds required by claims 21-22. Copending claim 10 recites a ratio of the compounds 1a or 1b to 3b in the range required by claims 23 and 24. Copending claims 11-13 recite the molecular weights required by claims 25-27. Copending claim 14 recites the solvent of claim 28. Copending claim 15 recites the uses required by claim 29. Copending claim 16 recites the vacuum deposition of claim 30. Copending claim 17 recites the pellet of claim 31. Copending claims 18-20 recite the articles required by claims 32-34. As such, the copending claims suggest the recited compounds and compositions of claims 1-13 and 18-34 because the copending claims include the claimed compounds.
Copending claim 1 recites a definition of PFPE similar to that of claim 1, with indices a-d corresponding to recited indices e-f. Copending claim 1 also recites the same corresponding sum of a, b, c, and d. However, copending claim 1 differs in that it does not specifically recite the amounts of a, b, c, d, and c/d (corresponding to c, d, e, f, and e/f) as recited. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
	While new grounds of rejection are set forth above, the following discussion is given in response to those arguments of applicants that still apply to references or rejections over references that are being carried over from the preceding action. 
Arguments pertaining to any reference or rejection not being carried over are rendered moot and need not be addressed.
Applicant’s amendments have overcome the prior rejections over WO 2017/141707 A1 (“Sakoh”), specifically the new limitations on linking moiety X.

	The Office has reviewed applicant’s submitted translations for the three foreign priority documents. The Office agrees with applicant that the effective filing date for the claims as presently amended is 25 April 2017, the filing date of JP 2017-085989. As such, applicant’s statement of common ownership at remarks, p. 17, is sufficient to overcome the prior art rejections over WO 2018/169002 A1 (“Mitsuhashi B”) under 35 USC 102(b)(2)(C), because the effective filing date of the claims is prior the publication date of the reference.
	With respect to Mitsuhashi A (WO 2017/022437 A1), the statement of common ownership at remarks, p. 16, overcomes the reference as prior art under 35 USC 102(a)(2), but does not overcome the rejections over this reference under 35 USC 102(a)(1), because the publication date of the reference is prior to the effective filing date of 25 April 2017. The submitted declaration of Hisashi Mitsuhashi and Takashi Nomura has been considered, but is insufficient to establish that this reference is disqualified as prior art under 35 USC 102(b)(1)(A). In particular, the declaration does not include a reasonable explanation of the presence of additional authors listed on the prior art reference. See MPEP 2155.01. In this instance, the Mitsuhashi A reference lists Mayuko Takano and Takashi Namikawa as inventors, both of whom are not inventors or co-inventors of the present application, and there is no reasonable explanation of the presence of these additional authors in the declaration.
	With respect to Mitsuhashi D (WO 2016/084746 A1), the submitted declaration of Hisashi Mitsuhashi, Takashi Nomura, and Masato Naitou has been considered, but is insufficient to establish that this reference is disqualified as prior art under 35 USC 102(b)(1)(A) or 35 USC 102(b)(2)(A). In particular, the declaration does not include a reasonable explanation of the presence of additional authors listed on the prior art reference. See MPEP 2155.01. In this instance, the Mitsuhashi D reference lists Kenichi Katsukawa as inventor, who is not a listed inventor or co-inventor of the present 
	For this reason, the rejections over Mitsuhashi A have been maintained as modified above, and the rejections over Hoshino in view of Mitsuhashi D have been maintained as modified above.
	Applicant’s arguments against Hoshino are not persuasive, because as discussed above, Mitsuhashi D remains as prior art under 35 USC 102(a)(1). Furthermore, Hoshino clearly discloses the recited X groups, by listing and by example, as well as the recited Rd-Y- groups, the only difference between the examples of Hoshino and the present claim being the recited e/f ratio in the PFPE moiety.
	Applicant’s amendments have overcome the prior double patenting rejections over US App. 16/476,990 and 16/493,382. However, new double patenting rejections over U.S. Patent No. 10,450,413 in view of WO 2016/084746 A1 (“Mitsuhashi D”) and Application No. 16/561,827 in view of WO 2016/084746 A1 (“Mitsuhashi D”) are set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888.  The examiner can normally be reached on Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KREGG T BROOKS/Primary Examiner, Art Unit 1764